DETAILED ACTION
	In Reply filed 4/13/2022, claims 1-20 are pending. Claims 1-7 are elected without traverse after Restriction/Election requirement on 4/6/2022. Claims 1-7 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the interengagement of the complementary attachment feature and the attachment feature".  There is insufficient antecedent basis for this limitation in the claim. For purpose of compact prosecution, the limitation in claim 1 is interpreted as "an interengagement of the complementary attachment feature and the attachment feature". 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170225400 (“Lee et al.”), further in view of US Patent No. 4086113 (“Cataffo et al.”).
Regarding claim 1, Lee et al. teaches a manufacturing method of repairing a damaged 3D article having a fracture zone which is a site of a broken-off portion of the 3D article ([0027], “a method of controlling the terminal device can provide data on a repair part corresponding to a defective part of a 3D shape”) comprising: 
Imaging the 3D article including the fracture zone to provide image data ([0062], “The terminal device can extract 3D scanning information using an image of the object captured by the camera unit 160”; [0067], “the terminal device detects a defective part from the 3D scanning information and may be able to activate a repair mode”); 
Defining a repair portion 3D body based upon a comparison between the image data and data defining an intact 3D body ([0073], “the terminal device can anticipate 3D information of an object of a perfect shape based on the 3D scanning information. The terminal device can generate a repair part by comparing or calculating information of an anticipated 3D object of a perfect shape and information of a scanned object with each other”); 
Printing the repair portion 3D body including an attachment feature ([0126], “If the terminal device 100a corresponds to the 3D printer, the terminal device 100a can forward information on a generated repair part, a protrusion, and the like to an output unit. The output unit can print a 3D shape based on the information received from the terminal device.”); 
And attaching the repair portion to the damaged 3D article ([0075], “the repair part 13 can be strongly fixed with the defective part of the 3D shape of the object.”).
Lee et al. does not teach using a forming tool to form an attachment feature into material at the fracture zone and an interengagement of a complementary attachment feature and an attachment feature.
Cataffo et al. teaches a method for repairing a damaged 3D article (Col. 1, 6-8, “a method and a means for repairing vinyl or other like sheet material that has been torn, burned, or otherwise damaged.”), comprising: 
Using a forming tool to form an attachment feature into material at the fracture zone (Col. 2, line 65-67, “Several cutting tools of different diameters can be provided so that damaged areas of differing sizes can be excised conveniently.”); 
And attaching the repair portion to the damaged 3D article through the interengagement of the complementary attachment feature and the attachment feature (Fig. 2, Col. 3, line 6-8, “A preformed, pre-cured, re-enforced plastisol patch 26 (FIGS. 3 and 4) is then inserted in the circular opening thus provided in sheet 20 as shown in FIG. 2.”)
Lee et al. and Cataffo et al. are both considered to be analogous to the claimed invention because they are both in the same field of repairing a damaged 3D article. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of in Lee et al. to incorporate a forming tool to create a complementary attachment feature in the damaged 3D article and an attachment feature in the repair portion as taught in Cataffo et al., motivated by accomplishing the repairment without using paste compounds (Cataffo et al., Col. 1, line 67-68). Furthermore, utilizing one known way to attach (attachment feature) an article to another in place of another known way (adhesives) to also form a repaired 3D article is well within the ambit of one of ordinary skill in the art.
Regarding claim 4, Cataffo et al. further teaches the attachment feature and complementary attachment feature have a complementary rectangular or circular geometry that constrains a location and orientation of the repair portion with respect to the damaged 3D article (Fig. 3 & Fig. 7, Col. 4, line 46-52, “a rectangular opening would be cut in sheet 20 slightly smaller than the dimensions of the insert portion 41 of the patch. The opening in sheet 20 could be made by a suitable tool, somewhat like tool 23 but, of course, rectangular in shape, or by the use of a suitably sized template and a knife or razor blade”). 
Regarding claim 6, Lee et al. further teaches defining a 3D body of the damaged 3D article based upon the image data and Boolean subtracting the 3D body of the damaged 3D article from the intact 3D body to define an initial repair portion 3D body ([0073], “the terminal device can anticipate 3D information of an object of a perfect shape based on the 3D scanning information. The terminal device can generate a repair part by comparing or calculating information of an anticipated 3D object of a perfect shape and information of a scanned object with each other”).
Regarding claim 7, Lee et al. further teaches forming a Boolean union between the initial repair portion 3D body and a complementary attachment portion to define the repair portion 3D body (Fig. 11, S1140, S1150, S1160; Lee et al. teaches in S1140 to generate a detachable protrusion portion which is not part of the initial repair portion of the 3D body. Lee et al. then teaches in S1150 and S1160 to combine the detachable protrusion portion with the initial repair portion of the 3D body to form the repair portion of the 3D body, which is a method of combination using a Boolean union).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170225400 (“Lee et al.”), in view of US Patent No. 4086113 (“Cataffo et al.”), as applied in claim 1, further in view of  A Hot Tip for Gardening with Thermoplastics: Get a Soldering Iron.
Regarding claim 2, Modified Lee discloses forming the attachment feature includes pressing into the deformable material at the fracture zone to form one or more recesses extending into the material of the fracture zone (Cataffo Col. 2, line 61-65; Col. 3, line 1-3; “the damaged area, for example cigarette burn 21, is first excised from the vinyl sheet… By rotating the tool while applying a slight downward pressure, the damaged area of the sheet will be removed”). However, Lee et al. does not teach the damaged 3D article includes a thermoplastically deformable material at the fracture zone and forming the attachment feature includes pressing a heated tip of the forming tool into the deformable material at the fracture zone to form one or more recesses extending into the material of the fracture zone.
Cataffo et al. further teaches the damaged 3D article includes a thermoplastically deformable material at the fracture zone (Col. 2, line 2-3, “repairing a damaged section of vinyl material”; Cataffo et al. teaches repairing vinyl material which is known to one of ordinary skill in the art to be a thermoplastically deformable material).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the material of 3D object in Lee et al. to incorporate a thermoplastic material such as vinyl as taught in Cataffo et al., because such material has a wide variety of usage in covering furniture and automobile roof and seats (Cataffo et al., Col. 1, line 8-10).
 Cataffo et al. does not teach that the cutting tool has a heated tip. However, it would be it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the cutting tool in Cataffo et al. to incorporate a heated tip, since using a heated tip to cut through thermoplastic material is a known method (A Hot Tip for Gardening with Thermoplastics: Get a Soldering Iron, Pg 2, Para. 3, “Thermoplastics are designed to be manipulated under heat, and unlike thermosetting plastics they can be exposed to heat and manipulated more than once. Using this property of the plastic, it is possible to make drainage holes quickly, easily, and without splitting using the heat from a soldering iron.”), and one would be motivated to quickly and easily cut through the thermoplastic material. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170225400 (“Lee et al.”), in view of US Patent No. 4086113 (“Cataffo et al.”) and Garden Culture Magazine, as applied in claim 2, further in view of US Pub. No. 20160039157 (“Huang et al.”).
Regarding claim 3, Modified Lee teaches using a thermoplastic deformable material to create a 3D object (Cataffo et al., claim 1). However, Lee et al. does not teach the thermoplastically deformable material includes a wax material. 
Huang et al. teaches a method for repairing a composite 3D object (Abstract), wherein the composite includes thermoplastic materials including wax as an additional additive ([0038]).
Cataffo et al. and Huang et al. are both considered to be analogous to the claimed invention because they are both in the same field of repairing a damaged 3D article. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the thermoplastic material in Cataffo et al. to further incorporate additives such as wax as taught in Huang et al., motivated by improving desired properties of the composition (Huang et al., [0038]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170225400 (“Lee et al.”), in view of US Patent No. 4086113 (“Cataffo et al.”), as applied in claim 1, further in view of US Pub. No. 20160236414 (“Reese et al.”).
Regarding claim 5, Lee et al. does not teach storing data of a plurality of different complementary attachment features and selecting one of a plurality of different complementary attachment features based upon the image data from the fracture zone.
Reese et al. teaches a method for correcting defects in 3D object (Abstract), comprising storing data of a plurality of different complementary attachment features and selecting one of the plurality of different complementary attachment features based upon the image data from the fracture zone ([0038], “The monitoring devices or the quality detecting devices continuously monitor (210) and identify the printing defects in the object while it is being printed, in real time. To perform this function, the quality detecting device may employ detecting techniques that efficiently identify the features of the defects forming in the object, in real time.”; [0039], “When the defects are identified by the quality detecting devices, the features of the defects are communicated to the controller, such as a defect feedback controller, where the defects are analyzed and processed. Thereafter, a corresponding set of correcting instructions for the corrective devices are generated by the defect feedback controller.” Reese et al. teaches detecting the plurality of defects in the 3D object. Since the complementary attachment features are also a form a defect because it’s different from the original structure of 3D object, Reese et al. teaches detecting the plurality of complementary attachment features of 3D object. Furthermore, Reese et al. teaches after detecting the plurality of defects, the defects are analyzed and corresponding to a set of correcting instruction. Since the plurality of defect have corresponding instruction stored in the controller, Reese et al. teaches the plurality of defect have corresponding data stored in the controller.).
Lee et al. and Reese et al. are both considered to be analogous to the claimed invention because they are both in the same field of repairing a damaged 3D article. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method in Lee et al. to incorporate storing and selecting complementary attachment features as taught in Reese et al., motivated by providing user of the 3D printing a quantitative and qualitative report about the structure of the printed object along with the features of the defects and guiding user to keep or scrap the object (Reese et al., [0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754


/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754